UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6178



GREGORY RICE,

                Plaintiff - Appellant,

          v.


STATE OF MARYLAND; GREGORY ALTON, Washington County Sheriff’s
Department; TARA BENDER, Washington County Sheriff’s Department;
DISTRICT COURT OF MARYLAND FOR WASHINGTON COUNTY; CIRCUIT COURT;
STATES ATTORNEY’S OFFICE,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
03294-RWT)


Submitted:   March 27, 2008                 Decided:   April 4, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gregory       Rice   appeals   the    district   court’s      order

dismissing    without    prejudice   his   42    U.S.C.    §   1983    (2000)

complaint.*   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Rice v. Maryland, No. 8:07-cv-03294-RWT (D. Md.

Jan. 3, 2008).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




     *
      Generally, dismissals without prejudice are interlocutory and
not appealable. Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064, 1066 (4th Cir. 1993).      However, a dismissal
without prejudice could be final if no amendment to the complaint
could cure the defect in the plaintiff’s case. Id. at 1066-67. We
conclude that the defects in this case can only be cured by
something more than an amendment to the complaint and that the
order is therefore appealable.

                                   - 2 -